DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 16, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 6, 7, 9, 11, and 15-18 are objected to because of the following informalities:
Claims 4, 6, 7, 9, 11, and 15-18 recite the limitation “and/or”. The Examiner suggests “or”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (U.S. Patent Application Publication No. 20190213438 and hereinafter, “Jones”).

Regarding claim 1, Jones teaches the evaluation device for locating keypoints of a docking station in images of the docking station, comprising
a first input interface for receiving actual training data, wherein the actual training data comprise the images of the docking station, wherein the keypoints are marked in the images
Jones [0073]-[0074] discloses an application program that establishes a coordinate system and provides the coordinates and orientation of the mobile robot with respect to coordinates of nearby objects. The mobile robot uses labeled images to train its neural network.
Jones [0164] discloses an augmented reality module that performs image analysis to determine a first point in the real world that corresponds to the spot in the image identified by the user via a user interface such as a mobile phone.
Jones [0144] discloses that the mobile robot interacts with a docking station.
a second input interface for receiving target training data, wherein the target training data comprise target position data of the respective keypoints in the images
Jones [0074] discloses identifying the coordinates of a target position (e.g. a dining table) and sending the coordinates and orientation of the mobile robot and the coordinates of the target position to the mobile robot. This allows the mobile robot to determine the position of the target position relative to the mobile robot.
wherein the evaluation device is configured to forward propagate an artificial neural network with the actual training data and receive actual position data of the respective keypoints determined with the artificial neural network in this forward propagation
Jones [0190] discloses an input layer of a multi-layer convolutional neural network that forward propagates patterns of the training data through a neural network to generate an output.
adjust weighting factors for connections between neurons in the artificial neural network through backward propagation of a deviation between the actual position data and the target position data, to minimize the deviation, in order to learn the target position data of the keypoints,
Jones [0190] discloses back-propagating the calculated error to update the network to minimize the error. The derivative of the error with respect to each weight in the network is calculated and the neural network is updated and trained.
an output interface for outputting the actual position data.
Jones [0010]-[0011] discloses a control module sending a notice to a user including information about the robot’s location.
Jones [0088] discloses a touch screen display that utilizes a persistent map to provide information to the robot to enable it to navigate in the home.

Regarding claim 2, Jones teaches the method for locating keypoints of a docking station in images of the docking station, comprising the steps
receiving actual training data and position data of the keypoints
Jones [0073]-[0074] discloses an application program that establishes a coordinate system and provides the coordinates and orientation of the mobile robot with respect to coordinates of nearby objects. The mobile robot uses labeled images to train its neural network.
Jones [0164] discloses an augmented reality module that performs image analysis to determine a first point in the real world that corresponds to the spot in the image identified by the user via a user interface such as a mobile phone.
Jones [0144] discloses that the mobile robot interacts with a docking station.
receiving target training data, wherein the target training data comprise target position data of the respective keypoints in the images
Jones [0074] discloses identifying the coordinates of a target position (e.g. a dining table) and sending the coordinates and orientation of the mobile robot and the coordinates of the target position to the mobile robot. This allows the mobile robot to determine the position of the target position relative to the mobile robot.
forward propagation of an artificial neural network with the actual training data, and determining actual position data of the respective keypoints with the artificial neural network
Jones [0190] discloses an input layer of a multi-layer convolutional neural network that forward propagates patterns of the training data through a neural network to generate an output.
backward propagation of a deviation between the actual position data and the target position data in order to adjust weighting factors for connections between neurons of the artificial neural network such that the deviation is minimized, in order to learn the target position data of the keypoints.
Jones [0190] discloses back-propagating the calculated error to update the network to minimize the error. The derivative of the error with respect to each weight in the network is calculated and the neural network is updated and trained.

Regarding claim 3, Jones teaches the method according to claim 2, wherein:
an evaluation device according to claim 1 is used for executing the method.
Jones [0196] discloses that control over the robots can be implemented using special purpose logic circuitry (e.g., an FPGA or ASIC).

Regarding claim 6
a camera with an imaging sensor, which is located on the vehicle, for obtaining images of the docking station
Jones [0060] discloses one or more cameras on the mobile robot that captures images of the environment, recognizing objects based on the images captured by the camera.
The Examiner notes that the docking station may be a recognized object.
an evaluation device according to claim 4, for outputting a signal for a vehicle control based on a determined position and/or orientation of the docking station in relation to the vehicle
Jones [0127] discloses that the mobile robot recognizes an object and communicates its location to the user by causing emission of an audible or visual alert.
a vehicle steering system, for driving the vehicle automatically in order to dock it at the docking station, based on the signal.
Jones [0002] discloses that autonomously navigating mobile robots is known in the art. Jones further discloses that the mobile robot returning to a charging station to recharge is known in the art.
Jones [0023] discloses navigating to a second location away from a first location.
Jones [0141] discloses that the controller initiates operations of the mobile robot in response to signals from the sensing system or wireless command signals.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Moore et al. (U.S. Patent Application Publication No. 20190155296 and hereinafter, “Moore”).

Regarding claim 4, Jones teaches the evaluation device for automated docking of a vehicle at a docking station, comprising
an input interface for receiving at least one image recorded with an imaging sensor that can be placed on the vehicle,
Jones [0073]-[0074] discloses an application program that establishes a coordinate system and provides the coordinates and orientation of the mobile robot with respect to coordinates of nearby objects. The mobile robot uses labeled images to train its neural network.
The Examiner notes that a mobile robot is a vehicle.
Jones [0164] discloses an augmented reality module that performs image analysis to determine a first point in the real world that corresponds to the spot in the image identified by the user via a user interface such as a mobile phone.
wherein the evaluation device is configured to run an artificial neural network that is trained to determine image coordinates based on the image
Jones [0074] discloses receiving the coordinates of an object and its relative position to the robot, where the robot may then capture an image of an object, label the object in the image, and use the labeled images to train its neural network. 
determine a position and/or orientation of the imaging sensor in relation to the keypoints based on a known geometry of the keypoints
Jones [0072] discloses capturing images of an object from different viewing angles and distances to train the neural network to recognize the object. The robot will automatically label the same object in subsequent images taken from different viewing angles and distances. 
Jones [0074] discloses determining the coordinates of an object and the mobile robot’s relative position and orientation to the object.
determine a position and/or orientation of the docking station in relation to the vehicle based on the determined position and/or orientation of the imaging sensor and a known location of the imaging sensor on the vehicle
Jones [0074] discloses determining the coordinates of an object and the mobile robot’s relative position and orientation to the object using a camera and labeled images to train its neural network.
an output interface, for outputting a signal for a vehicle steering system, in order to automatically drive the vehicle to dock it at the docking station.
Jones [0002] discloses that autonomously navigating mobile robots is known in the art. Jones further discloses that the mobile robot returning to a charging station to recharge is known in the art.
Jones [0074] discloses determining the coordinates of an object and the mobile robot’s relative position and orientation to the object using a camera and labeled images to train its neural network.
Jones does not explicitly teach:
one image of the docking station
keypoints of the docking station
position and/or orientation of the docking station in relation to the vehicle
Moore teaches:
one image of the docking station
Moore [0013] discloses a high-resolution scan of the docking station to provide the robot with a map of the docking station.
keypoints of the docking station
Moore [0011] discloses that the robot receives an initial pose and a mating pose associated with the docking station. The robot navigates from its current pose to an initial pose and navigates to the mating pose, thereby mating the robot with the charger docking station.
position and/or orientation of the docking station in relation to the vehicle
Moore [0112] discloses that the docking process utilizes the orientation of surfaces relative to the cameras located on the robot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object recognition disclosed in Jones to explicitly teach the recognition of a docking station, as taught in Moore, in order to “ensure accuracy while reducing computational complexity in scan matching for localization” (see Moore [0153]).

Regarding claim 5, Jones teaches the evaluation device according to claim 4, wherein:
the artificial neural network is trained according to the method according to claim 2.
Jones [0073]-[0074] discloses an application program that establishes a coordinate system and provides the coordinates and orientation of the mobile robot with respect to coordinates of nearby objects. The mobile robot uses labeled images to train its neural network.
Jones [0164] discloses an augmented reality module that performs image analysis to determine a first point in the real world that corresponds to the spot in the image identified by the user via a user interface such as a mobile phone.
The Examiner notes that the docking station (as disclosed in Jones [0144]) may be a labeled object in an image.
Jones [0074] discloses identifying the coordinates of a target position (e.g. a dining table) and sending the coordinates and orientation of the mobile robot and the coordinates of the target position to the mobile robot. This allows the mobile robot to determine the position of the target position relative to the mobile robot.
Jones [0190] discloses an input layer of a multi-layer convolutional neural network that forward propagates patterns of the training data through a neural network to generate an output.
Jones [0190] discloses back-propagating the calculated error to update the network to minimize the error. The derivative of the error with respect to each weight in the network is calculated and the neural network is updated and trained.

Regarding claim 7, Jones teaches the method for automated docking of a vehicle at a docking station, comprising the steps:
obtaining at least one image recorded with an imaging sensor that can be placed on the vehicle
Jones [0072] discloses that the mobile robot is configured to capture images of an object from different viewing angles and distances and train its neural network to recognize objects.
running an artificial neural network that is trained to determine image coordinates based on the image
Jones [0074] discloses determining the coordinates of an object based on an image and using a neural network to train the robot to recognize the object based on the images.
The Examiner notes that providing coordinates to an object thereby provides keypoints of an object, or distinctive points, as defined in the specification of the instant application.
determining a position and/or orientation of the imaging sensor in relation to the keypoints based on a known geometry of the keypoints
Jones [0072] discloses capturing images of an object from different viewing angles and distances to train the neural network to recognize the object. The robot will automatically label the same object in subsequent images taken from different viewing angles and distances. 
Jones [0074] discloses determining the coordinates of an object and the mobile robot’s relative position and orientation to the object.
The Examiner notes that providing coordinates to an object thereby provides keypoints of an object, or distinctive points, as defined in the specification of the instant application.
the determined position of the imaging sensor and a known location of the imaging sensor on the vehicle
Jones [0074] discloses determining the coordinates of an object and the mobile robot’s relative position and orientation to the object using a camera and labeled images to train its neural network.
outputting a signal for a vehicle steering system 
Jones [0002] discloses that autonomously navigating mobile robots is known in the art. Jones further discloses that the mobile robot returning to a charging station to recharge is known in the art.
Jones [0074] discloses determining the coordinates of an object and the mobile robot’s relative position and orientation to the object using a camera and labeled images to train its neural network.
Jones [0141] discloses that the controller initiates operations of the mobile robot in response to signals from the sensing system or wireless command signals.
Jones does not explicitly teach:
one image of the docking station
keypoints of the docking station
position and/or orientation of the docking station in relation to the vehicle
Moore teaches:
one image of the docking station
Moore [0013] discloses a high-resolution scan of the docking station to provide the robot with a map of the docking station.
keypoints of the docking station
Moore [0011] discloses that the robot receives an initial pose and a mating pose associated with the docking station. The robot navigates from its current pose to an initial pose and navigates to the mating pose, thereby mating the robot with the charger docking station.
the determined position and/or orientation of the docking station in relation to the vehicle
Moore [0112] discloses that the docking process utilizes the orientation of surfaces relative to the cameras located on the robot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object recognition disclosed in Jones to explicitly teach the recognition of a docking station, as taught in Moore, in order to “ensure accuracy while reducing computational complexity in scan matching for localization” (see Moore [0153]).

Regarding claim 8, Jones teaches the method according to claim 7, wherein:
the vehicle steering system automatically drives the vehicle in order to dock it at the docking station, based on the signal.
Jones [0002] discloses that autonomously navigating mobile robots is known in the art. Jones further discloses that the mobile robot returning to a charging station to recharge is known in the art.
Jones [0023] discloses navigating to a second location away from a first location.
Jones [0141] discloses that the controller initiates operations of the mobile robot in response to signals from the sensing system or wireless command signals.

Regarding claims 9 and 15, Jones teaches the method according to claim 7, wherein:
a known model of the docking station is used in determining the position and/or orientation of the imaging sensor in relation to the keypoints based on a known geometry of the keypoints, wherein the model indicates the relative positions of the keypoints to one another.
Jones [0167]-[0168] disclose training neural networks to recognize a known model.
Jones [0204] discloses neural network techniques using images of various mobile robot models to invoke training algorithms for automatically learning to identify the robots and their orientation angles.

Regarding claim 10, Jones teaches the method according to claim 9, wherein
intrinsic parameters of the imaging sensor are used in the use of the known model.
Jones [0191] discloses object detection being processed as a single regression from image pixels to bounding box coordinates and class probabilities.


Regarding claim 12, Jones teaches the method according to claim 7, wherein:
an evaluation device according to claim 4 is used for executing the method.
Jones [0003] discloses a recognition module that executes the method according to claim 4 of the instant application.

Regarding claim 13, Jones teaches the computer program for docking a vehicle at a docking station, wherein:
the computer program is configured to be loaded into a memory of a computer, and comprises software code segments with which the steps of the method according to claim 7 are executed when the computer program runs on the computer.
Jones Figure 15 (provided below) depicts a flow diagram of the multi-step process for enabling mobile robot situational awareness.

    PNG
    media_image1.png
    671
    530
    media_image1.png
    Greyscale


Regarding claim 14, Jones teaches the evaluation device according to claim 4, wherein:
the artificial neural network is trained according to the method according to claim 3.
Jones [0196] discloses that control over the robots can be implemented using special purpose logic circuitry (e.g., an FPGA or ASIC).

Regarding claim 19, Jones teaches the method according to claim 7, wherein:
a vehicle according to claim 6 is used for executing the method.
Jones [0060] discloses a mobile robot that navigates in the environment and executes the method according to claim 6 of the instant application.

Regarding claim 20, Jones teaches the method according to claim 8, wherein:
an evaluation device according to claim 4.
Jones [0003] discloses a recognition module that executes the method according to claim 4 of the instant application.   

Regarding claims 11, 16, 17, and 18, Jones teaches the method according to claim 7, wherein:
coordinate transformation from the imaging sensor system to the vehicle system is carried out in determining a position and/or orientation of the docking station in relation to the vehicle based on the determined position of the imaging sensor and a known location of the imaging sensor on the vehicle.
Jones [0170] discloses coordinate transformations to determine the position of objects. The robot may use the coordinates of three or more markers in the 3D virtual space coordinate system to determine a transformation between the 3D virtual space coordinate system and the 3D robot coordinate system and thus determine the coordinates of the object in the robot coordinate system.
Jones does not explicitly teach:
a position and/or orientation of the docking station in relation to the vehicle
Moore teaches:
a position and/or orientation of the docking station in relation to the vehicle
Moore [0112] discloses that the docking process utilizes the orientation of surfaces relative to the cameras located on the robot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object recognition disclosed in Jones to explicitly teach the recognition of a docking station, as taught in Moore, in order to “ensure accuracy while reducing computational complexity in scan matching for localization” (see Moore [0153]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cella et al. (U.S. Patent Application Publication No. 20200133257) discloses a method and system for detecting operating characteristics of an industrial machine in which the systems include at least one data capture device configured to capture raw data of a point of interest of the industrial machine and a computer vision system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662